DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 12/13/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process, without significantly more. 
In regard to claims 1 and 10, the claim(s) recite “determining an entrance criterion based on the plurality of non-contrast images, the entrance criterion dictating one or more conditions in which to begin acquiring a plurality of groups of contrast images in the region of interest in the imaged body” (Claim 1); “determining that the one or more conditions of the entrance criterion are met based on the amount of the contrast agent that is measured in the one or more locations of the region of interest in the imaged body” (Claim 1); “examine a plurality of non-contrast images of a region of interest in an imaged body and to determine an entrance criterion based on the plurality of non-contrast images […]” 
Following step 2A of the two-prong analysis, it was determined that this judicial exception is not integrated into a practical application because it merely provides instructions to implement an abstract idea on a generic computer. The limitations listed above, under broadest reasonable interpretation cover performance of the limitation in the mind, but for the recitation of generic computer components and or read on writing or analyzing an image by visual inspection by a user. The scope of claim is broad and therefore, under broadest reasonable interpretation, the steps of determining an entrance criterion and determining that the one or more conditions of the entrance criterion are met can be thought about/performed by a person the method. If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor), then is falls within the “mental processes” grouping of abstract ideas.
Following step 2B of the two-prong analysis, it was determined that the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it simply involves “acquir(ing) a plurality of contrast images in each of the plurality of groups of contrast images of the region of interest in the imaged body responsive to determining that the one or more conditions of the entrance criterion are met” (Claims 1 and 10) which represents insignificant extra-solution activity.
In regard to claims 2-6 and 11-15, these claims which depend directly or indirectly from claims 1 and 10, respectively, are also rejected due to their dependency. Furthermore, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims merely recite “wherein the entrance criterion designates one or more 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaz et al. US 20170086772 A1 "Vaz".
In regard to claim 1, Vaz teaches “A method comprising:” (“A method, comprising: while performing a scan of a scan subject, processing acquired projection data to measure a contrast level; 
“acquiring a plurality of non-contrast images of a region of interest in an imaged body” (“Method 300 may begin at 305. At 305, method 300 may optionally include performing a non-contrast scan. The non-contrast scan may be taken to establish a baseline image for the area to be monitored before delivery of a contrast agent. The baseline image may then be used to align the patient and the region of interest within the imaging device” [0036]. Therefore, since the method can include a non-contrast scan which can be used to form baseline images for aligning the patient and the region of interest, under broadest reasonable interpretation, a plurality of non-contrast images may be acquired of the region of interest within an imaged body of a first patient. Furthermore, Vaz discloses “At 405, method 400 includes performing a non-contrast scan of the target volume or region of interest (e.g. the head of the patient). Performing the non-contrast scan includes acquisition of projection data as well as the reconstruction of the acquired projection data into one or more images” [0049]. Therefore, since the performing of the non-contrast scan includes reconstruction of the acquires projection data into one or more images, under broadest reasonable interpretation, the method involves acquiring a plurality of non-contrast images of a region of interest in an imaged body.); 
“determining an entrance criterion based on the plurality of non-contrast images, the entrance criterion dictating one or more conditions in which to begin acquiring a plurality of groups of contrast images of the region of interest in the imaged body” (“At 320, method 300 includes beginning a scan with predetermined scan parameters. Scan parameters may include, but are not limited to, slice thickness, reconstruction interval, pitch, table speed, scan delay, and so on. The scan parameters may be predetermined according to various methods. For example, an operator may manually set the scan parameters based on experience. As another example, a prediction model may automatically determine the scan parameters based on, for example, the anatomical part being imaged and patient-specific data” 
In regard to the entrance criterion dictating one or more conditions in which to begin acquiring a plurality of groups of contrast images of the region of interest in the imaged body, Vaz discloses “In some examples, transition time points (i.e. when to switch scan parameters) may be updated in real-time during a scan based on the monitored contrast levels and analysis of arterial and venous contrast uptake/washout curves. In this way, the scan protocol can be optimized for a particular patient” [0084]. As stated previously, the criteria for advancing or delaying the transition time point in the pre-defined scan plan constitute entrance criterion. The contrast imaging should only take place when there is a sufficient amount of contrast agent within the region of interest. Furthermore, Vaz discloses “The scan parameters may further be determined based on contrast administration, including but not limited to iodine concentration of the contrast agent, injection flow rate (e.g., amount of contrast delivered per unit time), injection duration (e.g., contrast volume), and so on” [0039] and “Adjusting such scan 
“measuring an amount of a contrast agent in one or more locations of the region of interest in the imaged body subsequent to acquiring the plurality of non-contrast images of the region of interest in the imaged body and before acquiring the plurality of groups of contrast images” (“As an example, a method, such as the method depicted in FIGS. 4 and 5, includes interleaving CT angiography (CTA) and CT perfusion (CTP) scans into a single scan by switching scan protocols responsive to contrast levels measured during the scan” [0014]. Since the scan protocols are responsive to contrast levels measured during the scan, under broadest reasonable interpretation, the amount of a contrast agent in one or more locations of the region of interest in the imaged body can be measured. Furthermore, in regard to measuring contrast images after subsequently acquiring one or more non-contrast images of the region of interest, Vaz discloses “At 325, method 300 includes monitoring a contrast level. Specifically, method 
In regard to measuring an amount of a contrast agent before acquiring the plurality of groups of contrast images, Vaz discloses “FIG. 5 shows a set of graphs 500 illustrating example operating conditions during a scan performed in accordance with the method 400. The set of graphs includes a plot 505 of measure contrast level over time, a plot 515 of perfusion acquisition over time, a plot 525 of angiography acquisition over time, and a plot 535 of contrast injection over time” [0069]. In this case, the angiography acquisition is accomplished by exposing the imaging body to imaging radiation to acquire contrast images because angiography is a type of computed tomography that involves the application of radiation to acquire images of the region of interest (i.e. blood vessels) after the introduction of a radiopaque substance (i.e. contrast agent). As shown in FIG. 5, the contrast level indicated by plot 505 shows the amount of contrast agent resulting from the injection performed between T0 and T1. Furthermore, Vaz discloses “Specifically, at 430, method 400 includes monitoring a contrast level of the monitoring location based on the perfusion scan data” [0056]. As shown in FIG. 4, 
“determining that the one or more conditions of the entrance criterion are met based on the amount of the contrast agent that is measured in the one or more locations of the region of interest in the imaged body” (“While method 400 performs the perfusion scan, the method also monitors contrast levels in real-time by processing the acquired projection data [0056]. Thus, the contrast levels (i.e. the amount of contrast agent) is measured in the imaged body. Furthermore, Vaz discloses in Fig. 4, “At 435, method 400 includes determining if the contrast level is below a first threshold [0057] and “If the contrast level is below the first threshold ("YES"), then method 400 may return to 425 and continue performing the perfusion scan. If the contrast level is above the first threshold ("NO"), then method 400 proceeds to 440” [0058]. Since the method can either proceed to step 440 or return to step 425 depending on the contrast level (i.e. the amount of contrast agent), under broadest reasonable interpretation, the method involves determining that the one or more conditions of the entrance criterion (i.e. the first threshold) are met based on the amount of contrast agent measured in the one or more locations of the region of interest in the imaged body.); and 
“acquiring a plurality of contrast images in each of the plurality of groups of contrast images of the region of interest in the imaged body responsive to determining that the one or more conditions of the entrance criterion are met” (“At 440, method 400 includes performing an angiography scan. An angiography scan is performed at peak contrast enhancement, which is why method 400 performs the 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Vaz teaches “wherein the entrance criterion designates one or more non-zero contrast level thresholds associated with different locations in the region of interest” (“[…] responsive to the contrast level increasing above a first threshold, automatically switching the scan from a first scan protocol to a second scan protocol; responsive to the contrast level decreasing below a second threshold, automatically switching the scan from the second scan protocol to the first scan protocol; and responsive to the contrast level decreasing below a third threshold, automatically ending the scan” [Claim 1]. Since the contrast level increasing above a first threshold (i.e. a non-zero contrast level) causes the method to switch to a second scan protocol, and the decrease of the contrast level below the second threshold causes the method to switch to the first scan protocol and the contract level decreasing below a third threshold level ends the scan, under broadest reasonable interpretation, the entrance criterion designates one or more non-zero contrast level thresholds.); and 
the plurality of contrast images of the region of interest are acquired responsive to the amount of the contrast agent that is measured at the different locations being at or above the one or more non-zero contrast level thresholds associated with the different locations” (“wherein the first scan protocol includes a first scan region of the scan subject, and wherein the second scan protocol includes a second scan region of the scan subject, the second scan region larger than the first scan region” [Claim 2]. Since each of the scan protocols is associated with a specific threshold (i.e. the first scan protocol is associated with the first scan region), under broadest reasonable interpretation, the non-zero contrast level thresholds are associated with different locations in the region of interest.
In regard to acquiring a plurality of contrast images of the region of interest are acquired responsive to the amount of the contrast agent that is measured at the different locations being at or above the one or more non-zero contrast level thresholds associated with the different locations, Vaz discloses “If the contrast level is below the first threshold ("YES"), then method 400 may return to 425 and continue performing the perfusion scan. If the contrast level is above the first threshold ("NO"), then method 400 proceeds to 440” [0058]. Therefore, when the contrast level is above the first threshold, the method 400 proceeds to 440 which “includes performing an angiography scan” [FIG. 4]. An angiography scan is performed at peak contrast enhancement, which is why method 400 performs the angiography scan responsive to the contrast level above the first threshold” [0059]. Under broadest reasonable interpretation, these angiographic images constitute contrast images since they are responsive to the level of contrast agent. Furthermore, Vaz discloses “If the contrast level is above the second threshold ("YES"), method 400 returns to 440 and performs another angiography scan and monitors the contrast level based on the acquired angiography scan data” [0062] and “if the contrast level is below the second threshold ("NO"), method 400 proceeds to 455” [0063]. Therefore, when the second threshold is met, more angiography scans are performed (i.e. contrast images are acquired).).
In regard to claims 3 and 12, due to their dependence on claims 1 and 10 respectively, these claims inherit the references disclosed therein. That being said, Vaz teaches “wherein the entrance criterion designates a rate of change in the amount of the contrast agent that is measured” (“In some examples, monitoring the contrast level further includes evaluating rate of change in contrast level (e.g., an instantaneous rate of change or the slope of the contrast enhancement curve” [0041]. Thus the rate of change in the contrast level can be monitored over time. Furthermore, Vaz discloses that “in some examples the contrast levels and the rate of change of the contrast levels may be used to automatically trigger an adjustment of scan parameters” [0074]. Since the rate of change of the contrast level may be used to automatically trigger an adjustment of scan parameters, under broadest reasonable interpretation, entrance criterion can designate (i.e. identify) a rate of change in the amount of contrast agent that is measured.). 
In regard to claims 4 and 14, due to their dependence on claims 1 and 10 respectively, these claims inherit the references disclosed therein. That being said, Vaz teaches “wherein the entrance criterion designates a peak in changes in the amount of contrast agent with respect to time” (Specifically, Vaz discloses in FIG. 5, that “Between times T2 and T3, the angiography acquisition occurs while the measured contrast level is at peak contrast enhancement. At time T3, the measured contrast level reaches a second threshold indicated by the threshold Th1. However, in contrast to the first threshold at Th1, the slope of the measured contrast level is negative rather than positive, thereby indicating that the measured contrast level is decreasing away from the peak contrast enhancement” [0072]. As shown in FIG. 5, the measured contrast level (i.e. the amount of contrast agent) over time is shown. Since the peak contrast enhancement occurs between times T2 and T3, under broadest reasonable interpretation the entrance criterion can designate (i.e. identify) a peak in changes in the amount of contrast agent with respect to time.).
In regard to claims 5 and 15, due to their dependence on claims 1 and 10 respectively, this claim inherits the references disclosed therein. That being said, Vaz teaches “wherein the entrance criterion designates one or more of a positive or negative rate of change in the amount of contrast agent with respect to time” (Specifically, Vaz discloses in FIG. 5 “At time T3, the measured contrast level reaches a second threshold indicated by the threshold Th1. However, in contrast to the first threshold at Th1, the slope of the measured contrast level is negative rather than positive, thereby indicating that the measured contrast level is decreasing away from the peak contrast enhancement” [0072]. As shown in FIG. 5, the plot 505 of the contrast level over time shows a positive rate of change (i.e. a positive slope) between time T1 and T2 and a negative rate of change (i.e. a negative slope) between time T3 and T4. In order to the able to plot this change in contrast level over time, the entrance criterion had to have designated (i.e. identified) one or more of a positive or negative rate of change in the amount of contrast agent with respect to time.).
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Vaz teaches “further comprising: determining an exit criterion that dictates one or more conditions in which to one or more of stop acquiring at least one of the plurality of groups of the contrast images of the region of interest in the imaged body or transition between acquiring two or more of the groups of the contrast images of the region of interest in the imaged body” (“Various systems and methods for dynamically adapting an imaging scan are provided. In one embodiment, a method comprises: […] and responsive to the contrast level decreasing below a third threshold, automatically ending the scan” [0092]. In this case, since the contrast level decreasing below a third threshold causes the scan to end, under broadest reasonable interpretation the contrast level being below a third threshold constitutes an exit criterion. Additionally, since the scan automatically ends, the system stops acquiring at least one of the groups of the imaging exposures of the region of interest in the imaged body.

In regard to claim 10, Vaz teaches “An imaging system comprising: one or more processors configured to (“A system comprising: […]; a data acquisition system (DAS) operably connected to the detector; and a computer operably connected to the DAS and configured with instructions in non-transitory memory that when executed cause the computer to: during a single scan, process projection data received from the DAS to measure a contrast level; and automatically interleave at least two scan protocols during the single scan responsive to the contrast level” [Claim 16]. Since the computer is configured with instructions that cause the projection data from the DAS to be processed, under 
“examine a plurality of non-contrast images of a region of interest in an imaged body and to determine an entrance criterion based on the plurality of non-contrast images,” (“Method 300 may begin at 305. At 305, method 300 may optionally include performing a non-contrast scan. The non-contrast scan may be taken to establish a baseline image for the area to be monitored before delivery of a contrast agent. The baseline image may then be used to align the patient and the region of interest within the imaging device” [0036]. Therefore, since the method can include a non-contrast scan which can be used to form baseline images for aligning the patient and the region of interest, under broadest reasonable interpretation, a plurality of non-contrast images of the region of interest within an imaged body a patient can be examined to align the patient and the region of interest. Furthermore, Vaz discloses “At 405, method 400 includes performing a non-contrast scan of the target volume or region of interest (e.g. the head of the patient). Performing the non-contrast scan includes acquisition of projection data as well as the reconstruction of the acquired projection data into one or more images” [0049]. Therefore, since the performing of the non-contrast scan includes reconstruction of the acquired projection data into one or more images, under broadest reasonable interpretation, the method involves acquiring a plurality of non-contrast images of a region of interest in an imaged body.
In regard to determining an entrance criterion based on the plurality of non-contrast images, Vaz discloses “At 320, method 300 includes beginning a scan with predetermined scan parameters. Scan parameters may include, but are not limited to, slice thickness, reconstruction interval, pitch, table 
“the entrance criterion dictating one or more conditions in which to begin acquiring a plurality of groups of contrast images of the region of interest in the imaged body” (“In some examples, transition time points (i.e. when to switch scan parameters) may be updated in real-time during a scan based on the monitored contrast levels and analysis of arterial and venous contrast uptake/washout curves. In this way, the scan protocol can be optimized for a particular patient” [0084]. As stated previously, the criteria for advancing or delaying the transition time point in the pre-defined scan plan constitute entrance criterion. The contrast imaging should only take place when there is a sufficient amount of 
“measure an amount of a contrast agent in one or more locations of the region of interest in the imaged body after acquiring the plurality of non-contrast images of the region of interest in the imaged body and before acquiring the plurality of groups of contrast images” (“As an example, a method, such as the method depicted in FIGS. 4 and 5, includes interleaving CT angiography (CTA) and CT perfusion (CTP) scans into a single scan by switching scan protocols responsive to contrast levels measured during the scan” [0014]. Since the scan protocols are responsive to contrast levels measured during the scan, 
In regard to the one or more processors also being configured to measure an amount of a contrast agent before exposing the imaging body to imaging radiation to acquire one or more groups of contrast imaging exposures, Vaz discloses “FIG. 5 shows a set of graphs 500 illustrating example operating conditions during a scan performed in accordance with the method 400. The set of graphs includes a plot 505 of measure contrast level over time, a plot 515 of perfusion acquisition over time, a plot 525 of angiography acquisition over time, and a plot 535 of contrast injection over time” [0069]. In this case the angiography acquisition is accomplished by exposing the imaging body to imaging radiation to acquire contrast imaging exposures because angiography is a type of computed tomography that involves the application of radiation to acquire images of the region of interest (i.e. blood vessels) after 
“determine that the3Application No.: 15/993,166 Restriction Requirement: July 16, 2020one or more conditions of the entrance criterion are met based on the amount of the contrast agent that is measured in the one or more locations of the region of interest in the imaged body” (“While method 400 performs the perfusion scan, the method also monitors contrast levels in real-time by processing the acquired projection data [0056]. Thus, the contrast levels (i.e. the amount of contrast agent) is measured in the one of more locations of the region of interest in the imaged body. Furthermore, Vaz discloses in Fig. 4, “At 435, method 400 includes determining if the contrast level is below a first threshold [0057] and “If the contrast level is below the first threshold ("YES"), then method 400 may return to 425 and continue performing the perfusion scan. If the contrast level is above the first threshold ("NO"), then method 400 proceeds to 440” [0058]. Since the method can either proceed to step 440 or return to step 425 depending on the contrast level, under broadest reasonable interpretation, the method involves determining that the one or more conditions of the entrance criterion (i.e. the first threshold) are met based on the amount of contrast agent measured in the one or more locations of the region of interest in the imaged body.); and 
“acquire a plurality of contrast images in each of the plurality of groups of contrast images of the region of interest in the imaged body responsive to determining that the one or more conditions of the entrance criterion are met” (“A system, comprising: an x-ray source that emits a beam of x-rays toward an object to be imaged; a detector that received the x-rays attenuated by the object; a data acquisition 
In regard to the processors being responsive to determining that the one or more conditions of the entrance criterion are met, Vaz discloses “While method 400 performs the perfusion scan, the method also monitors contrast levels in real-time by processing the acquired projection data [0056]. Thus, the contrast levels (i.e. the amount of contrast agent) is measured in the imaged body. Furthermore, Vaz discloses in Fig. 4, “At 435, method 400 includes determining if the contrast level is below a first threshold [0057] and “If the contrast level is below the first threshold ("YES"), then method 400 may return to 425 and continue performing the perfusion scan. If the contrast level is above the first threshold ("NO"), then method 400 proceeds to 440” [0058]. Since the method can either proceed to step 440 or return to step 425 depending on the contrast level, under broadest reasonable interpretation, the method involves determining that the one or more conditions of the entrance criterion (i.e. the first threshold) is met based on the amount of contrast agent in the imaged body. Additionally, in order to process the acquired projection data, a processor has to be responsive to the determination that the one or more conditions of the entrance criterion are met.).
In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, Vaz teaches “wherein the entrance criterion designates one or more non-zero contrast level thresholds associated with different locations in the region of interest” (“[…] responsive to the contrast level increasing above a first threshold, automatically switching the scan from a first scan protocol to a second scan protocol; responsive to the contrast level decreasing below a second threshold, automatically switching the scan from the second scan protocol to the first scan protocol; and responsive to the contrast level decreasing below a third threshold, automatically ending the scan” [Claim 1]. Since the contrast level increasing above a first threshold (i.e. a non-zero contrast level) causes the method, and consequently the system to switch to a second scan protocol, and the decrease of the contrast level below the second threshold causes the method and the system to switch to the first scan protocol and the contract level decreasing below a third threshold level ends the scan, under broadest reasonable interpretation, the entrance criterion designates one or more non-zero contrast level thresholds. Furthermore, Vaz discloses “wherein the first scan protocol includes a first scan region of the scan subject, and wherein the second scan protocol includes a second scan region of the scan subject” [Claim 2]. Therefore, under broadest reasonable interpretation, each of the scan protocols, which are associated with a specific threshold, are associated with a particular scan region (i.e. a different location) within the region of interest.), and 
“the one or more processors are configured to acquire the plurality of contrast images of the region of interest responsive to the amount of the contrast agent that is measured at the different locations being at or above the one or more non-zero contrast level thresholds associated with the different locations” (“A system, comprising: an x-ray source that emits a beam of x-rays toward an object to be imaged; a detector that received the x-rays attenuated by the object; a data acquisition system (DAS) operably connected to the detector; and a computer operably connected to the DAS and configured with instructions in non-transitory memory that when executed cause the computer to: during a single scan, process projection data received from the DAS to measure a contrast level […]” [Claim 16]. In this case, the system includes an x-ray source (i.e. an imaging source) and a detector (i.e. 
In regard to the one or more processors being responsive to the amount of the contrast agent that is measured at the different locations being at or above the one or more non-zero contrast level thresholds associated with the different locations, Vaz discloses “If the contrast level is below the first threshold ("YES"), then method 400 may return to 425 and continue performing the perfusion scan. If the contrast level is above the first threshold ("NO"), then method 400 proceeds to 440” [0058]. Therefore, when the contrast level is above the first threshold, the method 400 proceeds to 440 which “includes performing an angiography scan. An angiography scan is performed at peak contrast enhancement, which is why method 400 performs the angiography scan responsive to the contrast level above the first threshold” [0059]. Under broadest reasonable interpretation, these angiographic images constitute contrast images since they are responsive to the level of contrast agent. Furthermore, Vaz discloses “If the contrast level is above the second threshold ("YES"), method 400 returns to 440 and performs another angiography scan and monitors the contrast level based on the acquired angiography scan data” [0062] and “if the contrast level is below the second threshold ("NO"), method 400 proceeds to 455” [0063]. Therefore, when the second threshold is met, more angiography scans are performed 
In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said Vaz teaches “wherein the one or more processors are configured to change a rate at which the plurality of contrast images are acquired based on the rate of change in the amount of the contrast agent that is measured” (“A system, comprising: an x-ray source that emits a beam of x-rays toward an object to be imaged; a detector that received the x-rays attenuated by the object; a data acquisition system (DAS) operably connected to the detector; and a computer operably connected to the DAS and configured with instructions in non-transitory memory that when executed cause the computer to: during a single scan, process projection data received from the DAS to measure a contrast level […]” [Claim 16]. In this case, the system includes an x-ray source (i.e. an imaging source) and a detector (i.e. an imaging detector). Furthermore, since the computer with instructions on a non-transitory memory to process projection data received from the detector, under broadest reasonable interpretation, the computer contains one or more processors which can be configured to direct the imaging source and the imaging detector to acquire one or more contrast images of the region of interest in the imaged body. Additionally, Vaz discloses “In certain embodiments, the control mechanism 208 further includes an x-ray controller 210 configured to provide power and timing signals to the radiation source 104” [0025]. Since the control mechanism provides power and timing signals to the radiation source (i.e. the imaging source), under broadest reasonable interpretation, the controller mechanism constitutes a processor that directs the imaging source.
In regard to the one or more processors being configured to change a rate at which the plurality of contrast images are acquired, Vaz discloses “Scan parameters may include, but are not limited to, slice thickness, reconstruction interval, pitch, table speed, scan delay, and so on. […] The scan parameters may further be determined based on contrast administration, including but not limited to 
In regard to the rate of change in the amount of the contrast agent being measured, Vaz discloses “In some examples, monitoring the contrast level further includes evaluating rate of change in contrast level (e.g., an instantaneous rate of change or the slope of the contrast enhancement curve)” [0041]. Thus the rate of change in the contrast level can be monitored over time. Furthermore, Vaz discloses that “in some examples the contrast levels and the rate of change of the contrast levels may be used to automatically trigger an adjustment of scan parameters” [0074]. Since the rate of change of the contrast level may be used to automatically trigger an adjustment of scan parameters, under broadest reasonable interpretation, the one or more processors can be configured to change a rate at which contrast images are acquired based on the rate of change in the amount of contrast agent that is measured. 
Response to Arguments
Applicant’s arguments, see Remarks page 5-6, filed 04/21/2021, with respect to the rejection of claims 1-6 and 10-15 under 35 U.S.C. 102 have been fully however the examiner does not find them persuasive. 
In regard to claims 1 and 10, the examiner respectfully asserts that the primary reference of Vaz teaches the “entrance criterion dictating one or more conditions in which to begin acquiring a plurality of groups of contrast images of the region of interest in the imaged body”. Specifically, Vaz discloses “In some examples, transition time points (i.e. when to switch scan parameters) may be updated in real-
Furthermore, Vaz discloses “The scan parameters may further be determined based on contrast administration, including but not limited to iodine concentration of the contrast agent, injection flow rate (e.g., amount of contrast delivered per unit time), injection duration (e.g., contrast volume), and so on” [0039]. Additionally, Vaz discloses that “Adjusting such scan parameters responsive to the contrast level may comprise automatically adjusting one or more scan parameters responsive to contrast level thresholds” [0042] and “If the contrast level is below the first threshold ("YES"), then method 400 may return to 425 and continue performing the perfusion scan. If the contrast level is above the first threshold ("NO"), then method 400 proceeds to 440” [0058] and “At 440, method 400 includes performing an angiography scan. An angiography scan is performed at peak contrast enhancement, which is why method 400 performs the angiography scan responsive to the contrast level above the first threshold” [0059]. In this case, the first threshold, under broadest reasonable interpretation constitutes an entrance criterion that is responsive to the contrast level dictated by the scan parameters. Since the scan parameters are responsive to contrast levels and the method proceeds to step 440, in which an angiography scan is performed at peak contrast enhancement when the contrast level is above the first threshold, under broadest reasonable interpretation, the first threshold represents the entrance criterion which dictates one or more conditions in which to begin exposing the imaged body to imaging radiation to acquire one or more groups of contrast imaging exposures of the region of interest in the imaged body. 

Therefore, the examiner respectfully maintains the rejection of claims 1-6 and 10-15 for the reasons stated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tang et al. US 20070242153 A1 “Tang”;
Foo et al. US 20090253983 A1 “Foo”.
Tang is pertinent to the applicant’s disclosure because it involves a method for “locating a region of interest in an image and measuring a contrast level of the region of interest” [Abstract]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793         

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793